        Case 1:21-mj-00525-RMM Document 1-1 Filed 07/14/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :
                                                     :       Magistrate #:_______________
                       v.                            :
                                                     :
GLENN MATTHEWS,                                      :
                                                     :
                              Defendant.             :




                          STATEMENT OF OFFENSE
         IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Melia Dickinson, a Task Force Officer with the Federal Bureau of Investigation (FBI),

Washington Field Office, being duly sworn, depose and state as follows:

                                   I.      INTRODUCTION

1.     I am a Detective with the Metropolitan Police of the District of Columbia (MPDC). I have

been in this position since 2018. I am currently assigned as a Detective to the Youth and Family

Services Division (YFSD), Internet Crimes Against Children (ICAC) Branch, where my duties

include conducting investigations pertaining to the sexual abuse and exploitation of children and

on-line offenses involving children, including the production, transportation, distribution, receipt

and possession of child pornography. During my tenure with the Metropolitan Police Department,

I have been assigned to the First District Patrol Operations and, since 2018, to the Youth and

Family Services Division, including the Missing Persons Branch (MPB) and the Child Physical

and Sexual Abuse Branch (PSAB).

2.     As a Task Force Officer for the FBI, I am authorized to investigate violations of laws of

the United States and to execute arrest warrants issued under the authority of the United States.
          Case 1:21-mj-00525-RMM Document 1-1 Filed 07/14/21 Page 2 of 6




3.      This affidavit is made in support of an application for a criminal complaint and arrest

warrant for Glenn Matthews (DOB (05/XX/1989) for violations of 18 U.S.C. § 2251(a) and (e)

(attempted production of child pornography), 18 USC § 2422(b) (attempted enticement and

enticement of a minor), and 18 U.S.C. § 1470 (sending obscene material to a minor).

                                   II.     PROBABLE CAUSE

4. On April 7, 2021, your affiant obtained a federal search warrant in the District of Columbia

     for the Instagram account of Glenn Matthews after receiving information that the user of the

     account had masturbated on video chat utilizing the account.

5. Your affiant reviewed the search warrant return and observed that the account user frequently

     identified himself as Glenn, told several users he was from “dc,” identified his age as 31, and,

     in one chat, sent a photograph of himself to another user, stating, “that’s me.” Your affiant

     reviewed the photograph and the person in the photo appears to be the same individual

     depicted in a law enforcement database as Glenn Matthews (DOB 05/XX/1989).

6. While reviewing the search warrant return, your affiant observed that Matthews had sent at

     least ten different users, all of whom identified themselves as minors, images of his penis

     and/or videos of himself masturbating. For at least nine of these individuals (MV-2 through

     MV-10), Matthews sent the images/videos after being advised of the purported minor’s age.

     Examples of some of these conversations are described below.

7. In a conversation with MV-2 initiated on September 3, 2020 by Matthews, Matthews asked

     MV-2 if he could show her “something,” and then explained it was a video of him

     masturbating. He then stated he would send pictures of his penis first. Matthews then sent

     two pictures of his penis. Additionally, Matthews told MV-2 that he was from D.C. and

     asked if MV-2 also lived in D.C. She said that she did. Matthews later asked MV-2, “if I
        Case 1:21-mj-00525-RMM Document 1-1 Filed 07/14/21 Page 3 of 6




   showed you my dick will you touch it?” and “if I was there with you will you let me eat your

   pussy.” He asked if she was a “virgin” and asked again, “will you really let me eat your

   pussy?” He mentioned meeting up multiple times. At one point, he asked her if she could

   meet on Wednesday, asking her “what part dc you from?” He continued to follow up on the

   meeting, sending a message on September 15, 2020 suggesting Anacostia Metro Station “for

   I can fuck that pussy.” In discussing the location for the meeting, Matthews acknowledged

   MV-2’s age stating, “Lol that’s only place must I remind you you 15 I’m 31 I can take you to

   my house only place.” After MV-2 appears to have sent a voice message to Matthews,

   Matthews responded, “Naw cause that building is big as shit no lie I’m trying take you on

   the 11 floor and bust you on the Staircase.” Matthews sent three additional videos of

   himself masturbating to MV-2. MV-2 has been identified, resides in Washington D.C., has a

   date of birth in 2004, and was 15 at the time of the September 2020 conversations.

8. On November 1, 2020, Matthews initiated a conversation with MV-3. Within the first six

   messages, MV-3 told Matthews, “I’m only 13 dumb asss.” Matthews told MV-3 that they

   were only texting. On November 5, 2020, Matthews asked MV-3, “Can I show you

   something” and proceeded to explain, “it’s a video me beating my dick.” Matthews then sent

   a video of himself masturbating, and then sent an image of his penis to MV-3, asking MV-3

   if his penis is small. MV-3 has been identified, resides in Michigan, and has a date of birth in

   2007. She was interviewed and confirmed she was sent the above-described video and

   image.

9. On July 27, 2020, Matthews initiated a conversation with MV-5. He asked where she was

   from and told her that he was from D.C. MV-5 responded that she was from Kansas but that

   she was going to D.C. the following summer. Matthews then stated, “Yea wish I could see
        Case 1:21-mj-00525-RMM Document 1-1 Filed 07/14/21 Page 4 of 6




   when you come dc.” Matthews told MV-5 that he did not care about age, stating he is 31.

   When MV-5 stated she was 15, Matthews replied, “O ok idc if we chill I got my own place

   know one will know.” MV-5 asked what they would do and suggested she knew Matthews

   would want to do more than put his arms around her if they met up. Matthews agreed,

   telling her he was “going to want to taste [her] pussy.” Several months later, on September

   27, 2020, MV-5 and Matthews exchanged messages, and MV-5 sent Matthews a

   photograph of a female with a towel on, telling him it was a photograph of her. Matthews

   stated, “O yeah, that’s a towel” and then told her, on October 2, “Need to take that towel

   off.” “I need see what’s under that towel.”

10. That same day, as they continued to discuss meeting up, Matthews (appearing to forget that

   she lived far away) told her he stayed at NE Benning Road area and asked if they could meet

   the following day. Matthews sent an image of his penis to MV-5. During the conversation,

   Matthews asked MV-5, “show me something” on multiple occasions. MV-5 stated “ion send

   nudes,” to which Matthews replied that she had sent him a video of her masturbating. MV-5

   insisted that the video was not her and, after a brief exchange, MV-5 sent an explicit video of

   a nude female stating, “Here damn.” The female, whose face was obstructed, was

   masturbating. Matthews stated, “That not you” and asked MV-5 to show her nails to prove

   that it was her, and MV-5 stated that the video was taken approximately one month before.

   Matthews then told MV-5, “Make a video now.” When MV-5 stated that she did not want

   to, Matthews told her to “Send some more old shit.” MV-5 has been identified, resides in

   Kansas, and is between the ages of 13 and 16 years old.

11. On July 29, 2020, Matthews initiated contact with MV-10, a 15-year old. Matthews said

   that he was from D.C. He asked where MV-10 was from and MV-10 said he lived in
           Case 1:21-mj-00525-RMM Document 1-1 Filed 07/14/21 Page 5 of 6




      Alabama. Matthews disclosed to MV-10 that he is bisexual and likes both boys and girls.

      MV-10 told Matthews not to hit on him or make moves because he is not gay. When

      Matthews told MV-10 that he could not make that promise, MV-10 told him that they could

      be just friends or they can’t talk. Matthews and MV-10 engaged in a conversation about girls

      and masturbating. Matthews told MV-10 why he liked being with boys, and then told MV-

      10 he was going to show him his penis. Matthews then sent MV-10 two images of his penis

      and a masturbation video. In the course of the chat, it appeared that MV-10 sent Matthews a

      picture of his penis, as Matthews replied, “Damn yea your dick big damn” in response to an

      attachment that was not viewable.

12.      MV-10 then told Matthews that he could tell that Matthews had taken a screenshot of the

      photo he sent, and asked for Matthews to send it to him. Matthews then sent the screenshot,

      which appeared to be an image of MV-10’s penis, to MV-10. MV-10 disclosed to Matthews

      that he was about to masturbate, Matthews told him, “make a video.” MV-10 did not make

      any videos, and eventually blocked Matthews, and then unblocked him. Matthews told MV-

      10 not to block him again, and sent a screenshot which communicated to MV-10 that he

      knew who MV-10’s friends were and threatened to send screenshots to them if MV-10

      blocked Matthews. MV-10 told him, “Im 15 n u doing this.” Matthews continued to order

      MV-10 to listen to Matthews and do what he said. MV-10 told Matthews that he would not

      block him, but would not do what he said. Matthews replied, “You going do what the fuck I

      say you mine. If you don’t I will send it to your family and friends screenshots” “say yes.”

      The chat continued in a similar manner with Matthews demanding that MV-10 do what he

      said and MV-10 refusing. MV-10 has been identified, has a date of birth in 2005, and resides
        Case 1:21-mj-00525-RMM Document 1-1 Filed 07/14/21 Page 6 of 6




   in Alabama. MV-10 was interviewed and stated that his account was hacked and that he did

   not send any photos.

                                        CONCLUSION

13. Based on all of the information outlined above, your Affiant believes that probable cause exists

   that Glenn Matthews (DOB: 0X/XX/1989) has committed violations of 18 U.S.C. § 2251(a)

   and (e) (attempted production of child pornography), 18 USC § 2422(b) (attempted enticement

   and enticement of a minor), and 18 U.S.C. § 1470 (sending obscene material to a minor).



                                              Respectfully submitted,



                                              Melia Dickinson
                                              Detective
                                              MPDC



Subscribed and sworn to before me on this 14th day of July, 2021



                                                                      2021.07.14
                                                                      12:31:34 -04'00'
                                              _________________________________________
                                              ROBIN M. MERIWEATHER
                                              UNITED STATES MAGISTRATE JUDGE
